The appellant in this case was tried and convicted in the County Court of Jefferson County, charged with a misdemeanor.
The Assistant Attorney-General has filed a motion to dismiss this appeal because of the insufficiency of the recognizance, in that said recognizance does not state the punishment assessed against the appellant. In May v. State, 40 Tex.Crim. Rep., it is held: "The Twenty-Fifth Legislature amended article 887 of the Code of Criminal Procedure, and provided a form for recognizance on appeal in misdemeanor cases. Among other things, said bond is conditioned that `appellant, who has been convicted in this case of a misdemeanor and his punishment assessed at $_____, as more fully appears from the judgment of conviction, shall appear before this court,' etc., and *Page 142 
a recognizance that does not state the punishment assessed is insufficient."
In this case the recognizance is defective in that particular, and the motion of the Assistant Attorney-General is sustained, and the appeal in this case is dismissed.
Dismissed.
                          ON REHEARING.                         March 8, 1911.